EXHIBIT 10.15

 

[INSERT DATE]

 

Name

Address

City/State/Zip

 

Dear                :

 

Ryerson Tull, Inc. (“RTI”) considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel of
RTI and its subsidiaries (collectively, the “Company”). In this connection, the
Board of Directors of RTI (the “Board”) recognizes that, as is the case with
many publicly held corporations, the possibility of a change in control may
exist and that such possibility, and the uncertainty and questions which it may
raise among management, may result in the departure or distraction of management
personnel to the detriment of RTI and its stockholders.

 

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from the possibility of
a change in control of the Company, although no such change is now contemplated.
In order to induce you to remain in the employ of the Company and in
consideration of your agreement set forth in Subsection 2(ii) hereof, RTI agrees
that you shall receive the severance benefits set forth in this letter agreement
(“Agreement”) in the event your employment with the Company is terminated
subsequent to a “change in control of the Company” (as defined in Section 2
hereof) or in connection with a “potential change in control of the Company” (as
defined in Section 2 hereof) under the circumstances described below. This
Agreement shall constitute an amendment and restatement of and shall supersede
any prior agreement entered into between you and RTI with respect to these
matters. In the event that you receive severance benefits hereunder, such
benefits shall be in lieu of, and you shall not be entitled to receive, any
benefits or payments under any other severance plan, policy or agreement of or
with the Company. In addition, if you are or become entitled to benefits from
the Company pursuant to another agreement providing for benefits on account of a
change in control or the law of a jurisdiction other than the United States or
any state or territory thereof as a result of an event for which benefits are

 



--------------------------------------------------------------------------------

payable to you pursuant this Agreement, the benefits paid to you pursuant to
this Agreement shall be reduced by the amount paid to you pursuant to such other
agreement or law; provided, however, that if you become entitled to benefits
under this Agreement and an agreement with Inland Steel Industries, Inc. (“ISI”)
on account of a change in control of ISI or any of its subsidiaries, (other than
benefits payable under an agreement with ISI on account of events occurring
prior to the date of this Agreement and which you are receiving as of the date
of this Agreement) including RTI and its subsidiaries, the benefits provided
under your agreement with ISI will be reduced by the amount of benefits payable
to you pursuant to this Agreement on account of such change in control. In no
event shall you be entitled to benefits under an agreement with ISI and this
Agreement on account of the same events constituting a change in control, except
as provided in the preceding sentence.

 

1. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect through December 31, 2003; provided, however, that commencing
on January 1, 2004 and each January 1 thereafter, the term of this Agreement
shall automatically be extended for one additional year unless, during the
preceding year but not later than June 30 of such preceding year, RTI shall have
given notice that it does not wish to extend this Agreement. Notwithstanding the
preceding sentence, (i) if your employer is a direct or indirect subsidiary of
RTI, this Agreement shall terminate on the date on which RTI ceases to own,
directly or indirectly, at least 80 percent of your employer for any reason
which does not constitute a change in control of the Company, and (ii) if a
change in control of the Company or a potential change in control of the Company
shall have occurred during the original or extended term of this Agreement, this
Agreement shall continue in effect for a period of twenty-four (24) months
beyond the month in which such change in control or potential change in control
of the Company occurred unless earlier terminated under clause (i) next above.

 

2. Change in Control; Potential Change in Control. (i) No benefits shall be
payable hereunder unless there shall have been a potential change in control or
a change in control of the Company, as set forth below. For purposes of this
Agreement, a “change in control of the Company” shall be deemed to have occurred
if:

 

(A) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
(w) the Company, (x) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, (y) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (z) a corporation
owned, directly or indirectly, by the stockholders of RTI in substantially the
same proportions as their ownership of stock of RTI, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the

 

Page 2



--------------------------------------------------------------------------------

Exchange Act), directly or indirectly, of securities of RTI (not including in
the securities beneficially owned by such person any securities acquired
directly from RTI or its affiliates) representing 20% or more of the combined
voting power of RTI’s then outstanding securities;

 

(B) during any period of two consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board and any new director (other than a director
designated by a person who has entered into an agreement with RTI to effect a
transaction described in clauses (A), (C) or (D) of this Subsection 2(i)) whose
election by the Board or nomination for election by RTI’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved (“Continuing
Directors”), cease for any reason to constitute a majority thereof;

 

(C) there occurs a merger or consolidation of RTI with any other corporation,
other than a merger or consolidation which would result in the voting securities
of RTI outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, at
least 60% of the combined voting power of the voting securities of RTI or such
surviving entity outstanding immediately after such merger or consolidation, or
a merger or consolidation effected to implement a recapitalization of RTI (or
similar transaction) in which no person acquires more than 50% of the combined
voting power of RTI’s then outstanding securities;

 

(D) the stockholders of RTI approve a plan of complete liquidation of RTI or an
agreement for the sale or disposition by RTI of all or substantially all of
RTI’s assets; or

 

(E) there occurs:

 

(x) a sale or disposition, directly or indirectly, other than to a person
described in subclause (w), (x) or (z) of clause (A) of this Subsection 2(i), of
securities of your employer, any direct or indirect parent company of your
employer or any company that is a subsidiary of your employer and is also a
significant subsidiary (as defined below) of RTI (your employer and such a
parent or subsidiary being a “Related Company”), representing 50% or more of the
combined voting power of the securities of such Related Company then
outstanding;

 

Page 3



--------------------------------------------------------------------------------

(y) a merger or consolidation of a Related Company with any other corporation,
other than:

 

(1) a merger or consolidation which would result in the voting securities of the
Related Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), in combination with the ownership of any trustee or other
fiduciary holding voting securities under an employee benefit plan of the
Company, at least 60% of the combined voting power of the Related Company or
such surviving entity outstanding immediately after such merger or
consolidation;

 

(2) a merger or consolidation effected to implement a recapitalization of the
Related Company (or similar transaction) in which no person acquires more than
50% of the combined voting power of the Related Company’s then outstanding
voting securities; or

 

(3) a merger or consolidation which would result in 50% or more of the combined
voting power of the surviving company being beneficially owned by ISI or by a
majority owned direct or indirect subsidiary of RTI; or

 

(z) the sale or disposition of all or substantially all the assets of a Related
Company to a person other than RTI or a majority owned direct or indirect
subsidiary of RTI.

 

Notwithstanding any other provision of this Agreement, no change in control of
the Company shall be deemed to have occurred under this Subsection 2(i) if (I)
such transaction includes or involves a sale to the public or a distribution to
the stockholders of RTI of more than 50% of the voting securities of your
employer or a direct or indirect parent of your employer, and (II) your employer
or a direct or indirect parent of your employer agrees to become a successor to
RTI under this Agreement or you are covered by an agreement providing for
benefits upon a change in control of your employer following an event described
in clause (E). Notwithstanding any other provision of this Agreement, a merger
or consolidation of RTI with and into ISI (regardless of whether or not RTI is
the surviving entity) shall not be considered a change in control of the Company
or potential change in control of the Company for purposes

 

Page 4



--------------------------------------------------------------------------------

of this Agreement. For purposes of this Agreement, the term “significant
subsidiary” has the meaning given to such term under Rule 405 of the Securities
Act of 1933, as amended.

 

(ii) For purposes of this Agreement, a “potential change in control of the
Company” shall be deemed to have occurred if:

 

(A) RTI enters into an agreement, the consummation of which would result in the
occurrence of a change in control of the Company;

 

(B) any person (including RTI) publicly announces an intention to take or to
consider taking actions which if consummated would constitute a change in
control of the Company;

 

(C) any person, other than (w) the Company, (x) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company, (y) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (z) a corporation owned, directly or indirectly, by the
stockholders of RTI in substantially the same proportions as their ownership of
stock of RTI, who is or becomes the beneficial owner, directly or indirectly, of
securities of RTI representing 9.5% or more of the combined voting power of
RTI’s then outstanding securities, increases his beneficial ownership of such
securities by 5% or more over the percentage so owned by such person on the date
hereof; or

 

(D) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a potential change in control of the Company has occurred.

 

You agree that, subject to the terms and conditions of this Agreement, in the
event of a potential change in control of the Company, you will remain in the
employ of the Company until the earliest of (i) a date which is six (6) months
from the occurrence of such potential change in control of the Company, (ii) the
termination by you of your employment by reason of Disability or Retirement, as
defined in Subsection 3(i), or (iii) the occurrence of a change in control of
the Company. If your employment is terminated by the Company without Cause (as
defined in Subsection 3(ii) below) coincident with or prior to a change in
control of the Company and within twelve (12) months after the occurrence of a
potential change in control of the Company and a change in control of the
Company occurs within six (6) months after such termination, you shall be
entitled to the compensation and benefits hereunder as if your termination of
employment without Cause followed a change in control of the Company; provided,
however, that no benefits shall be payable under this sentence if prior to the
change in

 

Page 5



--------------------------------------------------------------------------------

control of the Company, RTI ceased to own, directly or indirectly, at least 80%
of the voting securities of your employer.

 

(iii) The foregoing to the contrary notwithstanding, a change in control of the
Company shall not be deemed to have occurred with respect to you if:

 

(A) the event first giving rise to the potential change in control of the
Company involves a publicly announced transaction or publicly announced proposed
transaction which at the time of the announcement has not been previously
approved by the Board and you are “part of a purchasing group” (as defined
below) proposing the transaction;

 

(B) you are part of a purchasing group which consummates the change in control
transaction; or

 

(C) the change in control of the Company would otherwise occur under Subsection
2(i)(D) due to the sale of a significant subsidiary, which significant
subsidiary constitutes all or substantially all of the assets of RTI and you are
not employed by RTI or the significant subsidiary which is the subject of the
transaction.

 

For purposes of this Agreement, you shall be deemed “part of a purchasing group”
if you are an equity participant or have agreed to become an equity participant
in the purchasing company or group (except for (A) passive ownership of less
than 1% of the stock of the purchasing company or (B) ownership of equity
participation in the purchasing company or group which is otherwise not deemed
to be significant, as determined prior to the change in control of the Company
by a majority of the non-employee Continuing Directors).

 

3. Termination Following Change in Control. If a change in control of the
Company, as defined in Section 2 hereof, shall have occurred, you shall be
entitled to the benefits provided in Subsection 4(iii) hereof upon the
subsequent termination of your employment during the term of this Agreement
unless such termination is (A) because of your death, Disability or Retirement,
(B) by the Company for Cause, or (C) by you other than for Good Reason.

 

(i) Disability; Retirement. If, as a result of your incapacity due to physical
or mental illness, you shall have been absent from the full-time performance of
your duties with the Company for six (6) consecutive months, and within thirty
(30) days after written notice of termination is given you shall not have
returned to the full-time performance of your duties, your employment may be
terminated for “Disability”. Termination by the Company or you of

 

Page 6



--------------------------------------------------------------------------------

your employment based on “Retirement” shall mean termination on or after your
normal retirement age in accordance with the Company’s retirement policy
generally applicable to its salaried employees or in accordance with any
retirement arrangement established with your consent with respect to you.

 

(ii) Cause. Termination by the Company of your employment for “Cause” shall mean
termination upon (A) the willful and continued failure by you to substantially
perform your duties with the Company (other than any such failure resulting from
your incapacity due to physical or mental illness or any such actual or
anticipated failure after the issuance of a Notice of Termination by you for
Good Reason as defined in Subsections 3(iv) and 3(iii), respectively) after a
written demand for substantial performance is delivered to you by the Board,
which demand specifically identifies the manner in which the Board believes that
you have not substantially performed your duties, or (B) the willful engaging by
you in conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise. For purposes of this Subsection 3(ii), no act, or
failure to act, on your part shall be deemed “willful” unless done, or omitted
to be done, by you not in good faith and without reasonable belief that your
action or omission was in the best interest of the Company. Notwithstanding the
foregoing, you shall not be deemed to have been terminated for Cause unless and
until there shall have been delivered to you a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters (3/4) of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice to you and an opportunity for you, together
with your counsel, to be heard before the Board), finding that in the good faith
opinion of the Board you were guilty of conduct set forth above in clauses (A)
or (B) of the first sentence of this Subsection 3(ii) and specifying the
particulars thereof in detail; provided that, in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless the Company establishes to the Board by
clear and convincing evidence that Cause exists.

 

(iii) Good Reason. You shall be entitled to terminate your employment for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean, without your
express written consent, the occurrence after a change in control of the Company
of any of the following circumstances unless, in the case of paragraphs (A),
(E), (F), (G) or (H), such circumstances are fully corrected prior to the Date
of Termination specified in the Notice of Termination, as defined in Subsections
3(v) and 3(iv), respectively, given in respect thereof:

 

(A) the assignment to you of any duties inconsistent with your status as an
executive officer of the Company or a substantial adverse alteration in the
nature or status of your responsibilities from those in effect immediately prior
to the change in

 

Page 7



--------------------------------------------------------------------------------

control of the Company other than any such alteration primarily attributable to
the fact that the Company may no longer be a public company;

 

(B) a reduction by the Company in your annual base salary as in effect on the
date hereof or as the same may be increased from time to time;

 

(C) the Company’s requiring that your principal place of business be at an
office located more than 50 miles from where your principal place of business is
located immediately prior to the change in control of the Company, except for
required travel on the Company’s business to an extent substantially consistent
with your business travel obligations immediately prior to the change in control
of the Company;

 

(D) the failure by the Company, without your consent, to pay to you any portion
of your current compensation, or to pay to you any portion of an installment of
deferred compensation under any deferred compensation program of the Company,
within seven (7) days of the date such compensation is due;

 

(E) the failure by the Company to continue in effect any compensation plan in
which you participate immediately prior to the change in control of the Company
which is material to your total compensation, including but not limited to the
Ryerson Tull, Inc. Annual Performance Improvement Incentive Plan (the “Annual
Incentive Plan”), Ryerson Tull 1996 Incentive Stock Plan (the “Incentive Stock
Plan”), Ryerson Tull Supplemental Retirement Benefit Plan for Covered Employees
(the “Supplemental Plan”), Ryerson Tull Nonqualified Savings Plan (the
“Nonqualified Savings Plan”), Ryerson Tull Pension Plan (the “Pension Plan”) and
Ryerson Tull Savings Plan (the “Savings Plan”) or any substitute or alternative
plans adopted prior to the change in control (including substitute plans adopted
by the Company in replacement of plans previously sponsored by ISI), unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company to
continue your participation therein (or in such substitute or alternative plan)
on a basis not materially less favorable, both in terms of the amount of
benefits provided and the level of your participation relative to other
participants, as existed at the time of the change in control;

 

(F) the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Company’s
pension, life insurance, medical, health and accident, flexible spending or
disability plans or programs in which you were participating at the time of the
change in control of the

 

Page 8



--------------------------------------------------------------------------------

Company, the taking of any action by the Company which would directly or
indirectly materially reduce any of such benefits or deprive you of any material
fringe benefit enjoyed by you at the time of the change in control of the
Company, or the failure by the Company to provide you with the number of paid
vacation days to which you are entitled on the basis of years of service with
the Company in accordance with the Company’s normal vacation policy in effect at
the time of the change in control of the Company;

 

(G) the failure of RTI to obtain a satisfactory agreement from any successor to
assume and agree to perform this Agreement, as contemplated in Section 5 hereof;
or

 

(H) any purported termination of your employment which is not effected pursuant
to a Notice of Termination satisfying the requirements of Subsection 3(iv) below
(and, if applicable, the requirements of Subsection 3(ii) above); for purposes
of this Agreement, no such purported termination shall be effective.

 

Your right to terminate your employment pursuant to this Section 3 shall not be
affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder. For purposes of any
determination regarding the existence of Good Reason, any claim by you that Good
Reason exists shall be presumed to be correct unless the Company establishes to
the Board by clear and convincing evidence that Good Reason does not exist.

 

(iv) Notice of Termination. Any purported termination of your employment by the
Company or by you shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 6 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated.

 

(v) Date of Termination, Etc. “Date of Termination” shall mean (A) if your
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such thirty (30) day period), and (B) if your
employment is terminated pursuant to Subsection 3(ii) or 3(iii) above or for any
other reason (other than Disability), the date specified in the Notice of
Termination (which, in the case of a termination pursuant to Subsection 3(ii)
above shall not be less than thirty (30) days, and in the case of a termination
pursuant to Subsection 3(iii) above shall not be less than fifteen (15) nor more
than sixty (60) days, respectively, from

 

Page 9



--------------------------------------------------------------------------------

the date such Notice of Termination is given); provided that if within fifteen
(15) days after any Notice of Termination is given, or, if later, prior to the
Date of Termination (as determined without regard to this proviso), the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be the date on
which the dispute is finally determined, either by mutual written agreement of
the parties, by a binding arbitration award, or by a final judgment, order or
decree of a court of competent jurisdiction (which is not appealable or with
respect to which the time for appeal therefrom has expired and no appeal has
been perfected) but shall be deemed to be within the twenty-four (24) month
period following a change in control of the Company; provided further that the
Date of Termination shall be extended by a notice of dispute only if such notice
is given in good faith and the party giving such notice pursues the resolution
of such dispute with reasonable diligence. Notwithstanding the pendency of any
such dispute, the Company will continue to pay you your full compensation in
effect when the notice giving rise to the dispute was given (including, but not
limited to, base salary) and continue you as a participant in all compensation,
benefit and insurance plans and programs in which you were participating when
the notice giving rise to the dispute was given, until the dispute is finally
resolved in accordance with this Subsection 3(v). Amounts paid under this
Subsection 3(v) are in addition to all other amounts due under this Agreement
and shall not be offset against or reduce any other amounts due under this
Agreement.

 

4. Compensation Upon Termination or During Disability. Following a change in
control of the Company, as defined by Subsection 2(i), upon termination of your
employment or during a period of Disability you shall be entitled to the
following benefits:

 

(i) During any period that you fail to perform your full-time duties with the
Company as a result of incapacity due to physical or mental illness, you shall
continue to receive your base salary at the rate in effect at the commencement
of any such period, together with all compensation payable to you under the
Pension Plan, Supplemental Plan, Annual Incentive Plan, Savings Plan and
Nonqualified Savings Plan during such period, until this Agreement is terminated
pursuant to Subsection 3(i) hereof. Thereafter, in the event your employment
shall be terminated, your benefits shall be determined under the Company’s
retirement, insurance and other compensation plans and programs then in effect
in accordance with the terms of such plans and programs.

 

(ii) If your employment shall be terminated by the Company for Cause or by you
other than for Good Reason, Disability, death or Retirement, the Company shall
pay you your full base salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given, plus all other amounts to
which you are entitled under any compensation

 

Page 10



--------------------------------------------------------------------------------

plan of the Company at the time such payments are due, and the Company shall
have no further obligations to you under this Agreement.

 

(iii) If your employment by the Company shall be terminated (a) by the Company
other than for Cause, Retirement or Disability or (b) by you for Good Reason,
then you shall be entitled to the compensation and benefits provided below:

 

(A) The Company shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are entitled under any compensation plan or
program of the Company, at the time such payments are due, except as otherwise
provided below.

 

(B) In lieu of any further salary payments to you for periods subsequent to the
Date of Termination, the Company shall pay as severance pay to you a lump sum
severance payment (together with the payments provided in paragraphs C, D and E
below, the “Severance Payments”) equal to three times the sum of (x) your annual
base salary in effect immediately prior to the occurrence of the circumstance
giving rise to the Notice of Termination given in respect thereof, and (y) the
greater of (I) your target award under the Annual Incentive Plan or similar
successor plan for the year in which the Date of Termination occurs, or (II) the
average annual amount of the Award paid to you pursuant to the Annual Incentive
Plan or similar successor plan with respect to the five years immediately
preceding that in which the Date of Termination occurs, such average annual
amount being calculated by aggregating all such Awards paid with respect to such
five years and dividing such aggregate amount by the number of years for which
such an Award was actually paid to you.

 

(C) Notwithstanding any provision of the Annual Incentive Plan, the Company
shall pay a lump sum under the Plan at least equal to the sum of (x) any
incentive compensation under the Annual Incentive Plan which has been allocated
or awarded to you for a completed fiscal year or other measuring period
preceding the Date of Termination but has not yet been paid, and (y) a pro rata
portion to the Date of Termination for the current fiscal year or other
measuring period of the amount equal to the Target Award percentage applicable
to you under the Annual Incentive Plan or similar successor plan on the Date of
Termination times your annual base salary then in effect.

 

(D) In lieu of shares of common stock of RTI (“RTI Shares”) issuable upon
exercise of outstanding stock options (“Options”) granted to you under RTI’s
stock

 

Page 11



--------------------------------------------------------------------------------

option plans (which Options shall be cancelled upon the making of the payment
referred to below), you shall receive an amount in cash equal to the product of
(i) the excess of (x) in the case of incentive stock options (as defined in
section 422A of the Internal Revenue Code of 1986, as amended (the “Code”))
(“ISOs”)), granted after June 10, 1996, the closing price of RTI’s shares as
reported on the New York Stock Exchange Composite Transactions on or nearest the
Date of Termination, in the case of all other Options, the Change in Control
Price (as defined below), over (y) the per share exercise price of each Option
then held by you (whether or not then fully exercisable), times (ii) the number
of RTI Shares covered by each such Option. For purposes of this Agreement, the
“Change in Control Price” means (1) with respect to a merger or consolidation of
RTI described in Subsection 2(i)(C) in which the consideration per share of
RTI’s common stock to be paid for the acquisition of shares of common stock
specified in the agreement of merger or consolidation is all in cash, the
highest such consideration per share, (2) with respect to a change in control of
the Company by reason of an acquisition of securities described in Subsection
2(i)(A), the highest price per share for any share of RTI’s common stock paid by
any holder of any of the securities representing 20% or more of the combined
voting power of RTI giving rise to the change in control of the Company, and (3)
with respect to a change in control of the Company by reason of a merger or
consolidation of RTI (other than a merger or consolidation described in Clause
(1) next above), stockholder approval of an agreement or plan described in
Subsection 2(i)(D), a change in the composition of the Board described in
Subsection 2(i)(B) or a change in control of the Company pursuant to Subsection
2(i)(E) (relating to mergers, consolidations and sales of securities or assets
of a Related Company), the highest price per share of common stock reported on
the New York Stock Exchange Composite Transactions (or, if such shares are not
traded on the New York Stock Exchange, such other principal market on which such
shares are traded) during the sixty (60) day period ending on the date the
change in control of the Company occurs. In the event ISI shares are substituted
for RTI Shares under the Options, references to RTI Shares as used shall be
deemed to refer to shares of ISI common stock that are substituted for RTI
Shares thereunder.

 

(E) To the extent not otherwise vested in accordance with the terms and
conditions of the Incentive Stock Plan, you shall be fully vested in any
restricted shares issued thereunder and be fully vested in any performance
shares that you would have earned under the Incentive Stock Plan for the
calendar year in which the change in control of the Company occurs had the
applicable performance targets for such calendar year been satisfied with
respect to such shares.

 

Page 12



--------------------------------------------------------------------------------

(F) The Company shall also pay to you all legal fees and expenses incurred by
you as a result of such termination (including all such fees and expenses, if
any, incurred in contesting or disputing any such termination or in seeking to
obtain or enforce any right or benefit provided by this Agreement or in
connection with any tax audit or proceeding to the extent attributable to the
application of Section 4999 of the Code to any payment or benefit provided
hereunder). Such payments shall be made within five (5) days after your request
for payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require. You shall be entitled to select your legal
counsel, and your rights to payment pursuant to this paragraph (F) shall not be
affected by the final outcome of any dispute with the Company.

 

(G) In the event that you become entitled to any payments provided for
hereinabove (the “Contract Payments”), if the Contract Payments or other portion
of the Total Payments (as defined below) will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code, the Company shall pay to you, no
later than the fifth day following the Date of Termination, an additional amount
(the “Gross-Up Payment”) such that the net amount retained by you, after
deduction of any Excise Tax on the Contract Payments and such other Total
Payments and any federal and state and local income and other payroll taxes and
Excise Tax upon the payment provided for by this paragraph (G), shall be equal
to the Contract Payments and such other Total Payments.

 

(H) For purposes of determining whether any of the payments will be subject to
the Excise Tax and the amount of such Excise Tax, (i) any other payments or
benefits received or to be received by you in connection with a change in
control of the Company or your termination of employment (whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement with the
Company, any person whose actions result in a change in control or any person
affiliated with the Company or such person) payable pursuant to the terms of
this Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a change in control or any person affiliated with
the Company or such person (together with the Contract Payments, the “Total
Payments”), shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code and all “excess parachute payments” within the
meaning of Section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless in the opinion of tax counsel selected by RTI’s independent
auditors and reasonably acceptable to you, such other payments or benefits (in
whole or in part) do not constitute parachute payments, including by reason of
Section 280G(b)(4)(A) of the Code or such excess parachute payments (in whole or

 

Page 13



--------------------------------------------------------------------------------

in part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4)(B) of the Code in excess of the base amount
allocable to such reasonable compensation within the meaning of Section
280G(b)(3) of the Code, or are otherwise not subject to the Excise Tax, (ii) the
amount of the Total Payments which shall be treated as subject to the Excise Tax
shall be equal to the lesser of (A) the amount of the Total Payments or (B) the
amount of excess parachute payments within the meaning of Section 280G(b)(l) of
the Code (after applying clause (i) above), and (iii) the value of any noncash
benefits or any deferred payment or benefit shall be determined by RTI’s
independent auditors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code. For purposes of determining the amount of the Gross-Up
Payment, you shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of your residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

 

(I) In the event that the Excise Tax is subsequently determined to be less than
the amount taken into account hereunder at the time of termination of your
employment, you shall repay to the Company at the time that the amount of such
reduction in Excise Tax is finally determined the portion of the Gross-Up
Payment attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and federal and state and local income tax
imposed on the Gross-Up Payment being repaid by you if such repayment results in
a reduction in Excise Tax and/or a federal and state and local income tax
deduction) plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time of the
termination of your employment (including by reason of any payment the existence
or amount of which cannot be determined at the time of the Gross-Up Payment),
the Company shall make an additional gross-up payment in respect of such excess
(plus any interest payable with respect to such excess) at the time that the
amount of such excess is finally determined.

 

(J) The payments provided for in paragraphs (B), (C), (D) and (E) above, shall
be made not later than the fifth day following the Date of Termination,
provided, however, that if the amounts of such payments cannot be finally
determined on or before such day, the Company shall pay to you on such day an
estimate, as determined in good faith by the Company, of the minimum amount of
such payments and shall pay

 

Page 14



--------------------------------------------------------------------------------

the remainder of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth day after the Date of
Termination. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to you payable on the fifth day after demand by the Company
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code).

 

(iv) If your employment shall be terminated (A) by the Company other than for
Cause, Retirement or Disability or (B) by you for Good Reason, then for a
thirty-six (36) month period after such termination, the Company shall arrange
to provide you with: (1) life, disability, accident and health insurance
benefits substantially similar to those which you are receiving immediately
prior to the Notice of Termination, (2) financial advisory services similar to
those provided currently to executives of the Company, and (3) outplacement
services. Benefits otherwise receivable by you pursuant to this Subsection 4(iv)
shall be reduced to the extent comparable benefits are actually received by you
during the thirty-six (36) month period following your termination, and any such
benefits actually received by you shall be reported to the Company. Any rights
that you have to continuation of life, disability, accident or health coverage
under applicable state or federal law shall be in addition to those provided
under this Agreement.

 

(v) If your employment shall be terminated (A) by the Company other than for
Cause, Retirement or Disability or (B) by you for Good Reason, then in addition
to the retirement benefits to which you are entitled under the Pension Plan or
Supplemental Plan or any successor plans thereto, the Company shall pay you in
cash at the time and in the manner provided in paragraph (J) of Subsection
4(iii), a lump sum equal to the excess of (x) the actuarial equivalent of the
retirement pension (taking into account any early retirement subsidy associated
therewith and determined as a straight life annuity commencing at age sixty-five
(65) or any earlier date, but in no event earlier than the second anniversary of
the Date of Termination whichever annuity yields a greater benefit) which you
would have accrued under the terms of the Pension Plan or Supplemental Plan
(without regard to any amendments to any such plans made subsequent to a change
in control of the Company and on or prior to the Date of Termination, which
amendment adversely affects in any manner the computation of retirement benefits
thereunder), determined as if you were fully vested thereunder and had
accumulated (after the Date of Termination) thirty-six (36) additional months of
age and service credit thereunder at the higher of the rate of average
compensation during the twelve (12) months prior to the change in control of the
Company or the rate of average compensation used to calculate your benefits
under such plans immediately preceding the Date of Termination, over (y) the
actuarial equivalent of the retirement pension (taking into account any early

 

Page 15



--------------------------------------------------------------------------------

retirement subsidy associated therewith and determined as a straight life
annuity commencing at age sixty-five (65) or any earlier date, but in no event
earlier than the Date of Termination whichever annuity yields a greater benefit)
which you had then accrued pursuant to the provisions of the Pension Plan and
the Supplemental Pension Plan. For purposes of this Subsection 4(v), “actuarial
equivalent” shall be determined using the same assumptions utilized under the
Pension Plan for purposes of determining alternative forms of benefits
immediately prior to the change in control of the Company.

 

(vi) You shall not be required to mitigate the amount of any payment provided
for in this Section 4 by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for in this Section 4 be reduced by
any compensation earned by you as the result of employment by another employer,
by retirement benefits, by offset against any amount claimed to be owed by you
to the Company, or otherwise, except as provided in Subsection 4(iv).

 

(vii) In addition to all other amounts payable to you under this Section 4, you
shall be entitled to receive all benefits payable to you under the Pension Plan,
the Savings Plan, Supplemental Plan, Nonqualified Savings Plan (or any
substitute or alternative plan or plans) and any other plan or agreement
relating to retirement benefits.

 

5. Successors; Binding Agreement. (i) RTI will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of RTI to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
RTI or the Company would be required to perform it if no such succession had
taken place. Failure of RTI to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle you to compensation from the Company in the same amount and on the
same terms as you would be entitled to hereunder if you terminate your
employment for Good Reason following a change in control of the Company, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. In the
event a successor of RTI assumes and agrees to perform this Agreement, by
operation of law or otherwise, the term “RTI”, as used in this Agreement, shall
mean such successor and the term “Company” shall mean, collectively, such
successor and the affiliates of such successor.

 

(ii) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you

 

Page 16



--------------------------------------------------------------------------------

had continued to live, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to your devisee, legatee
or other designee or, if there is no such designee, to your estate.

 

6. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notice to the Company shall be directed to the attention of the Board
with a copy to the Secretary of RTI, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

 

7. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Illinois. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law. The
obligations of the RTI and the Company under Section 4 shall survive the
expiration of the term of this Agreement.

 

8. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

9. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

10. Settlement of Disputes; Arbitration. All claims by you for benefits under
this Agreement shall be directed to and determined by the Board and shall be in
writing. Any

 

Page 17



--------------------------------------------------------------------------------

denial by the Board of a claim for benefits under this Agreement shall be
delivered to you in writing and shall set forth the specific reasons for the
denial and the specific provisions of this Agreement relied upon. The Board
shall afford a reasonable opportunity to you for a review of the decision
denying a claim and shall further allow you to appeal to the Board a decision of
the Board within sixty (60) days after notification by the Board that your claim
has been denied. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Chicago, Illinois, in accordance with the rules of the American Arbitration
Association then in effect, provided, however, that the evidentiary standards
set forth in this Agreement shall apply. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that you
shall be entitled to seek specific performance of your right to be paid until
the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to RTI the enclosed copy of this letter which will then
constitute our agreement on this subject.

 

Sincerely, RYERSON TULL, INC. By:        

--------------------------------------------------------------------------------

Its:

  Vice President - Human Resources

 

Agreed to this                      day

of                                         , 2003.

 

                                              (Signature)

 

Page 18